                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

STEVEN LEE HALL,
ADC #130281                                                                  PLAINTIFF

V.                          CASE NO. 4:19-CV-160-JM-BD

BOYETTE, et al.                                                             DEFENDANTS

                                         ORDER

       The Court has received the Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Mr. Hall has not filed objections. After careful review of

the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

       Mr. Hall’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s September 18, 2019 Order and his failure to prosecute this

lawsuit. The Defendants’ motion for summary judgment (docket entry #50) is DENIED,

as moot.

       IT IS SO ORDERED, this 6th day of November, 2019.



                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
